Citation Nr: 1532718	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for liposarcoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial rating, in excess of 30 percent, for anxiety disorder, not otherwise specified (NOS), with features of posttraumatic stress disorder (PTSD) and depressive disorder, NOS, claimed as PTSD.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The Veteran testified at a May 2015 Travel Board hearing.  The hearing transcript is of record.  

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims  held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.

The issues of an increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.
 
2.  The Veteran did not have symptoms related to coronary artery disease or liposarcoma in service.  

3.  Symptoms of coronary artery disease were not chronic in service or continuous after service separation. 

4.  Coronary artery disease did not manifest to a compensable degree within one year of separation from service.
 
5.  Coronary artery disease and liposarcoma are not related to service to include claimed chemical exposures in service.

6.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation. 

7.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

8.  Bilateral hearing loss is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).
 
2.  The criteria for service connection for liposarcoma have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2014).
 
3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  March 2012 and May 2012 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing the claims for service connection.    Therefore, no further notice is needed under VCAA regarding this issue.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, unit histories, JSRRC memorandum addressing the Veteran's allegations with regard to herbicide exposure, VA and private treatment records, VA examinations, the Veteran's statements, and Board hearing testimony.

The Veteran was afforded a VA examination in June 2012 to evaluate bilateral hearing loss.  The Board finds that the VA examination is adequate because it was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA opinion is adequate as it was predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's history complaints and his of noise exposure in service; and contains adequate medical opinion along with reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA examination to address coronary artery disease and liposarcoma in April 2012.  The Board finds, however, that a VA opinion is not necessary in order to address these claims, to include as alleged to be related to herbicide agents in service.  VA must provide a VA medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related a heart condition or liposarcoma in service.  Moreover, there is no credible lay or medical evidence which relates the claimed disabilities to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claims. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4). 

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to a heart condition or liposarcoma in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an opinion as to the etiology of the Veteran's claimed disabilities would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address coronary artery disease and liposarcoma is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss and arteriosclerosis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Liposarcoma is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) does not apply to that disability.   

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and arteriosclerosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for Coronary Artery Disease and Liposarcoma

The Veteran contends that he was exposed to Agent Orange and other hazardous materials during a fire aboard the U.S.S. Forrestal in July 1967.  The Veteran contends that service connection is warranted for coronary artery disease and liposarcoma based the alleged exposures.  He testified in May 2015 that there was a store room with "Agent Orange" barrels, which he described as barrels with Agent Orange stripes.  He indicated that he waded through a mixture of "hazmat and Agent Orange and hexamine" while checking the store room for survivors.

Private treatment records and an April 2012 VA examination identify current diagnose related to coronary artery disease and liposarcoma.  

The Veteran's DD Form 214 and personnel records show that he served from May 1965 to January 1968 aboard the U.S.S. Forrestal.  Unit histories document a July 1967 fire aboard the U.S.S. Forrestal.   The Veteran also submitted a news articles identifying a July 1967 fire aboard the U.S.S. Forrestal.  The Board finds that the Veteran is credible in describing his experience aboard the U.S.S. Forrestal during a July 1967 fire, but finds that he has not submitted sufficient evidence to corroborate any alleged exposures to herbicides or other chemicals while stationed aboard the ship.   

Here, the Veteran did not have actual duty or visitation in the Republic of Vietnam, and he has testified in May 2015 that he "never set foot in Vietnam."  The RO attempted to verify the Veteran's account of having been exposed to herbicides while stationed on the U.S.S. Forrestal.  However, a May 2009 Memorandum of record from the U.S. Army and Joint Services Records Research Center (JSRRC)  shows that they were unable to corroborate the Veteran's claim of exposure to tactical herbicides while serving aboard a Navy or Coast Guard ship during the Vietnam era.  The Memorandum shows that the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents such as Agent Orange during the Vietnam Era.  However, to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, and there is no evidence that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange or tactical herbicide agents while searching storage units aboard the U.S.S. Forrestal during a July 1967 fire is not credible.  Official records from the JSRRC show that tactical herbicides were not stored or transported on Navy ships during the Vietnam era.  The Veteran reported that he was exposed to Agent Orange which was stored aboard the ship, but it appears based on his testimony, that he believed that barrels in a store room contained Agent Orange based on "stripes" on the barrels.  The Board finds that his testimony with regard to seeing barrels with "Agent Orange stripes" is not enough to corroborate actual exposure to Agent Orange aboard the ship or the storage of Agent Orange on the U.S.S. Forrestal.  The Board finds that information from official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  Insomuch as the Veteran has indicated that he waded through "HAZMAT" and "hexamine" during the 1967 fire on the U.S.S. Forrestal, there is no presumption for service connection based on any exposures to chemicals outside of the tactical herbicide agents identified under 38 C.F.R. § 3.307.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed.

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for coronary artery disease on a direct basis.  Additionally, because liposarcoma is not a presumptive disease listed at § 3.309(e), the Board will also address the claim for liposarcoma on a direct basis.

Service treatment records, to include December 1963 enlistment and December 1967 separation examinations, do not identify any injury, symptoms, or treatment related to coronary artery disease or liposarcoma.  The Veteran has not otherwise identified symptoms related to his claimed disabilities in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.  The Veteran does not contend that a heart condition or coronary artery disease was manifest in service or shortly after service.  The Veteran contends, instead, that his disabilities are due to Agent Orange or other exposures in service.  In this case Agent Orange exposure outside and other chemical exposures have not been verified by any corroborating evidence in this case.  Private treatment records show that the Veteran was diagnosed with mild coronary artery disease in 2005, decades after service separation.  Accordingly, the Board finds that coronary artery disease was not chronic in service or continuous after service separation.  Because coronary artery disease did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted. 

After review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for coronary artery disease and liposarcoma.  As noted above, the Veteran has not identified any symptoms related to the cardiovascular system or to liposarcoma in service.  There is no evidence of complaints related to, treatment for, or diagnoses of heart disease or liposarcoma during active service, and there is no indication of symptoms, treatment, or diagnoses for coronary artery disease until decades after service separation.  Liposarcoma was first diagnosed in 1991.  Private treatment records show that the Veteran had a soft tissue resection for soft tissue sarcoma of the left thigh in October 1991.  Preoperative notes show that the Veteran had a 16 year history of a left thigh mass.  Even with consideration of the Veteran's history of a left thigh mass, treatment notes date the presence the mass to approximately 1975, years after the Veteran's 1967 separation from service.  The evidence of record does not relate currently diagnosed coronary artery disease or liposarcoma to service.  As such, the Board finds that the weight of the evidence shows that service connection for coronary artery disease and liposarcoma is not warranted.  

To the extent that the Veteran contends that his disabilities are related to Agent Orange and other chemicals in service, due to the lack of corroborating evidence in official documents or elsewhere, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agents in service, and his lay assertions of exposure to other hazardous materials, similarly, has not been corroborated by evidence of record.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  In the Veteran's many lay statements submitted in support of his claim, he did not specify what hazardous materials to which he was exposed to, outside of claimed Agent Orange, and he did not explain why he believed, in more recent Board hearing testimony, he was exposed to "hexamine" aboard the ship.  The Veteran has not submitted any evidence, outside of his own lay assertions, to corroborate his allegation of exposure to Agent Orange, hexamine, or other chemicals aboard the U.S.S. Forrestal.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure or other exposures.  The Board finds that the Veteran's own assertions are insufficient to establish actual exposure any tactical herbicide agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Insomuch as the Veteran may have been exposed to other hazardous materials aboard the U.S.S. Forrestal, there is no evidence of record which corroborates any of his alleged exposures.  See Bardwell, supra.  

The Board finds that the Veteran's own speculations as to causation based on alleged exposure to hazardous materials, alone, is not enough to support a grant of service connection.  The record does not otherwise indicate a nexus between the Veteran's currently claimed disabilities and the alleged exposure to hexamine and other unidentified chemicals in service.  Accordingly, the Board finds that the Veteran's own statements as to both the in-service exposure and his statements attempting to provide a nexus between his claimed disabilities and the alleged exposures are of no probative value.  The Board finds that as a lay person the Veteran is not competent to provide an opinion regarding a nexus between claimed heart disease and liposarcoma to exposure to the alleged hexamine and hazardous materials in service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of such disabilities, and the Board finds that his lay assertions attempting to relate such disabilities to service are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection coronary artery disease and liposarcoma.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis Bilateral Hearing Loss

The Veteran contends, in Board May 2015 hearing testimony, that hearing loss is related to noise from explosives detonating aboard the U.S.S. Forrestal during a fire in 1969.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral hearing loss is not related service. 

During his Board hearing, the Veteran reported that he served in the Navy as an electronics technician.  He identified exposure to noise from bombs which exploded on the flight deck during the July 1967 fire on the U.S.S. Forrestal, and identified and general noise associated with service aboard the aircraft carrier.   The Veteran's DD Form 214 shows that he served on active duty from January 1964 to January 1968 with service aboard the U.S.S. Forrestal.  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of aviation electronics technician have a moderate probability of exposure to hazardous noise.  The Board finds that the Veteran is credible in identifying noise exposure in service.  The Veteran, however, also identified a long history of occupational noise exposure post-service during a June 2012 VA examination.  

Service enlistment and separation audiograms are of record.  While higher thresholds levels were indicated at 4000 Hertz in the right ear at both enlistment and indicative of some degree of hearing impairment, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Veteran was not provided with a diagnosis of hearing loss  

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  On the authorized enlistment audiological evaluation in December 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
25 (30)
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
10 (15)

Audiometric data provided in December 1967 is presumed to have been set by current ISO-ANSI standards.  On the authorized separation audiological evaluation in December 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
10
35
LEFT
5
0
-5
0
-5


The earliest evidence of a hearing loss disability of record was provided by the June 2012 VA examination, 44 years after the Veteran's separation from service.  On the VA audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
80
100
LEFT
15
20
40
65
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 86 in the left ear.

A June 2012 VA examination shows that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The evidence of record does not show that hearing loss was manifest to a compensable degree within one year of the Veteran's separation from service.  The earliest evidence of a hearing loss disability was the 2012 VA examination. 

The June 2012 VA examination included a review of the claims file.  The Veteran reported that he was an electronics technician in service, and his MOS duty was correctly noted by the VA examiner to be associated with a moderate probability of exposure to hazardous noise.   The VA examiner also noted the Veteran's noise exposure during 1976 fire aboard the U.S.S. Forrestal when rockets and explosives detonated aboard the aircraft carrier.  The Veteran also described noise exposure from jet engines as he would service electronic equipment along the catwalk of the carrier.  During the VA examination, the Veteran identified occupational noise exposure from 28 years of employment as a Telecommunication Specialist conducting field exercises with simulated firing of weaponry without hearing protection.  The Board finds that the Veteran is competent and credible in identifying both in-service and post-service noise exposure.

Based on the Veteran's in-service history of noise exposure, as well as 28 years of post-service occupational noise exposure, findings from enlistment and separation audiograms, and the Veteran's examination, the June 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  In providing the opinion, the VA examiner considered findings from service treatment records and considered both in-service and post-service occupational noise exposure.  The VA examiner noted that frequency specific enlistment audiogram revealed normal hearing with a moderate hearing loss at 6K Hz in the right ear, and that the left ear presented normal hearing.  Frequency specific separation audiogram revealed the same degree of hearing loss at 6K Hz in the right ear and normal hearing in the left ear.  The VA examiner reasoned, in part, that there was no evidence in the claims file showing aggravation of right ear hearing or hearing loss occurring in the left ear, and that there was no evidence supporting significant threshold shifts in either ear or diagnosis/treatment of hearing loss.

The Board finds that the VA audiologist's opinion provides the probative evidence with respect to the etiology of the Veteran's current hearing loss as it was based on a review of all pertinent evidence of record, to include the Veteran's reported history.  The evidence discussed with regard to the Veteran's hearing loss was factually accurate.  Based on this evidence, as well as on the Veteran's hearing presentation, the VA audiologist found that the Veteran's hearing loss was not likely related to active military service.  The Board finds that sound reasoning has been provided for the opinion rendered by the VA examiner. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence of record does not otherwise identify a nexus between currently diagnosed hearing loss and service.  

The Board finds that while the Veteran had noise exposure in service, he has not identified chronic symptoms of hearing loss in service or continuous symptoms present since service separation.  Instead, the record shows that a hearing loss disability was not identified for over 40 years after his separation from service.  The Veteran has not provided lay evidence of continuity of hearing loss symptomatology in this case.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not have hearing loss in service or shortly after his separation from service. 

The Board finds that competent, credible and probative evidence of record does not show that hearing loss was incurred or aggravated in service.  Sensorineural hearing loss did not manifest within a year following the Veteran's separation from service.  Therefore, the Board finds the weight of the evidence is against the Veteran's appeal for service connection for bilateral hearing loss.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the claim.



ORDER

Service connection for coronary artery disease is denied. 

Service connection for liposarcoma is denied. 

Service connection for bilateral hearing loss is denied.  


REMAND

At the time of his May 2015 hearing, the Veteran indicated that he had been receiving treatment for his PTSD at the Vet Center for the previous 4 years.   The Veteran submitted a statement from a counselor at the Brockton Vet Center indicating that the Veteran was participating in group counseling and it was indicated that his PTSD resulted in significant occupational and social impairment, with deficiencies in most areas such as retiring from work earlier than he wanted to, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The Veteran also testified that he retired in 2006 due to PTSD symptoms.  

The Veteran was last afforded a VA examination for his PTSD in January 2012.  In light of the testimony and evidence submitted at the time of the May 2015 hearing, it appears that PTSD may have worsened since the last examination and the Veteran has raised the issue of entitlement to TDIU which has not been addressed.  Accordingly, an additional VA examination is required in order to determine the current severity of the Veteran's service-connected PTSD.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice for the TDIU issue.
 
2. The RO/AMC should obtain and associate with the record copies of all updated VA treatment records of the Veteran regarding PTSD, to include all records of treatment from the Brockton Vet Center.
 
3.  The Veteran should be afforded a VA psychiatric examination to assist in determining the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail. The entire record must be made available to the examiner.  The examiner should discuss the functional and occupational impairment resulting from the Veteran's PTSD.  The examiner should discuss the functional impact the service-connected PTSD has on the ability to secure and maintain gainful employment, without consideration of the Veteran's age or the functional impairment caused by any nonservice-connected disabilities. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issues, including the issue of entitlement to a TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his agent with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


